Case 2:14-bk-15124-VZ     Doc 19   Filed 07/09/19 Entered 07/09/19 11:17:17        Desc
                                       Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA


In re: DEL-RIO, CHERYL ANN               §      Case No. 2:14-bk-15124-VZ
                                         §
                                         §
            Debtor(s)                    §

      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Nancy Curry, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as
follows:
      1) The case was filed on 03/18/2014.

      2) The plan was confirmed on 05/20/2014.

      3) The plan was modified by order after confirmation pursuant to 11 U.S.C
         § 1329 on NA.

      4) The Trustee filed action to remedy default by the debtor(s) in performance
         under the plan on NA.

      5) The case was completed on 03/15/2019.

      6) Number of months from filing or conversion to last payment: 59.

      7) Number of months case was pending: 63.

      8) Total value of assets abandoned by court order: NA.

      9) Total value of assets exempted: $6,671.20.

      10) Amount of unsecured claims discharged without full payment: $122,736.53.

      11) All checks distributed by the Trustee relating to this case have cleared the
          bank.




UST Form 101-13-FR-S (9/1/2009)
Case 2:14-bk-15124-VZ     Doc 19         Filed 07/09/19 Entered 07/09/19 11:17:17        Desc
                                             Page 2 of 4




Receipts:
      Total paid by or on behalf of the debtor(s)          $ 17,167.60
      Less amount refunded to debtor(s)                        $ 80.94
NET RECEIPTS                                                                    $ 17,086.66



Expenses of Administration:

      Attorney's Fees Paid Through the Plan                 $ 2,500.00
      Court Costs                                                $ 0.00
      Trustee Expenses & Compensation                         $ 849.87
      Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 3,349.87

Attorney fees paid and disclosed by debtor(s):              $ 1,000.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal      Interest
Name                              Cla-     Scheduled     Asserted     Allowed        Paid          Paid
1ST FINANCIAL BANK                Uns           76.00      149.61      149.61       17.21          0.00
ECMC                              Uns        9,662.00    9,881.20    9,881.20    1,136.34          0.00
TOTAL DEBT MANAGEMENT             Uns      103,811.00   50,973.53   50,973.53    5,861.96          0.00
TOTAL DEBT MANAGEMENT             Uns            0.00   26,448.08   26,448.08    3,041.53          0.00
TOTAL DEBT MANAGEMENT             Uns            0.00   31,515.44   31,515.44    3,624.28          0.00
CERASTES, LLC                     Uns          145.00      482.31      482.31       55.47          0.00
CHASE                             Uns       16,388.00         NA           NA        0.00          0.00
NCO FINANCIAL SYSTEMS, INC        Uns          187.86         NA           NA        0.00          0.00
NCO FINANCIAL SYSTEMS, INC        Uns          447.29         NA           NA        0.00          0.00
JOSEPH R. MANNING JR.             Lgl        3,500.00    3,500.00    3,500.00    2,500.00          0.00




UST Form 101-13-FR-S (9/1/2009)
Case 2:14-bk-15124-VZ     Doc 19    Filed 07/09/19 Entered 07/09/19 11:17:17   Desc
                                        Page 3 of 4




Summary of Disbursements to Creditors:

                                            Claim            Principal         Interest
                                            Allowed          Paid              Paid
Secured Payments:
      Mortgage Ongoing                         $ 0.00           $ 0.00            $ 0.00
      Mortgage Arrearage                       $ 0.00           $ 0.00            $ 0.00
      Debt Secured by Vehicle                  $ 0.00           $ 0.00            $ 0.00
      All Other Secured                        $ 0.00           $ 0.00            $ 0.00
TOTAL SECURED:                                 $ 0.00           $ 0.00            $ 0.00

Priority Unsecured Payments:
       Domestic Support Arrearage              $ 0.00           $ 0.00            $ 0.00
       Domestic Support Ongoing                $ 0.00           $ 0.00            $ 0.00
       All Other Priority                      $ 0.00           $ 0.00            $ 0.00
TOTAL PRIORITY:                                $ 0.00           $ 0.00            $ 0.00

GENERAL UNSECURED PAYMENTS: $ 119,450.17                   $ 13,736.79            $ 0.00



Disbursements:

      Expenses of Administration           $ 3,349.87
      Disbursements to Creditors          $ 13,736.79

TOTAL DISBURSEMENTS:                                       $ 17,086.66




UST Form 101-13-FR-S (9/1/2009)
Case 2:14-bk-15124-VZ       Doc 19     Filed 07/09/19 Entered 07/09/19 11:17:17          Desc
                                           Page 4 of 4




       12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure
5009, the estate has been fully administered, the foregoing summary is true and
complete, and all administrative matters for which the Trustee is responsible have been
completed. The Trustee requests a final decree be entered that discharges the Trustee
and grants such other relief as may be just and proper.




Date: 07/09/2019                     By: /s Nancy Curry
                                             Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
